                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

BOBBY MARABLE,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 18-1167-JDT-cgc
                                                  )
GIBSON COUNTY CORRECTIONAL                        )
COMPLEX, ET AL.,                                  )
                                                  )
       Defendants.                                )


                        ORDER DISMISSING COMPLAINT,
           CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
               AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On August 24, 2018, Plaintiff Bobby Marable, who is incarcerated at the Gibson County

Correctional Complex in Trenton, Tennessee, filed a pro se civil complaint and a motion to

proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court issued an order on August 27, 2018,

granting leave to proceed in forma pauperis and assessing the civil filing fee pursuant to the Prison

Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) The Clerk shall record

the Defendants as the Gibson County Correctional Complex (GCCC) and Officer Blake Copel.1

       Marable alleges in the complaint that on August 5, 2018, he was waiting in line to receive

his medication. As Marable waited to sign the log book, Defendant Copel allegedly ignored him

even though he was standing directly in front of Copel and made eye contact with Copel several




       1
          The correct spelling of this Defendant’s last name is unclear because it is spelled three
different ways in the complaint, as “Copel,” “Copels” and Coples.”
times. (ECF No. 1 at 1.) Marable then returned to his cell in J-pod. As Marable stood by his cell

door, Copel allegedly assaulted him by grabbing him under the armpit and shoving him inside the

cell; Copel then slammed the cell door. (Id. at 1-2.) Shortly afterward, Marable allegedly was told

to pack his belongings because he was being moved to I-pod, the “23 & 1 lock down pod.” 2 He

alleges that putting him in lock-up was unfair. Marable states that his claims are for assault,

unfair treatment and harassment. He does not specify the relief sought.

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.


28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). “Accepting all well-pleaded allegations in

the complaint as true, the Court ‘consider[s] the factual allegations in [the] complaint to determine

if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir.

2011) (quoting Iqbal, 556 U.S. at 681). “[P]leadings that . . . are no more than conclusions, are

not entitled to the assumption of truth. While legal conclusions can provide the framework of a



       2
           Marable alleges the “assault was over Inmate Bobby Marable not signing the medical
log book. Before the assualt [sic] occurred [sic] Inmate Marable did sign the medical log book.”
(Id. at 2.) This statement is not clear, but Marable may be asserting that he did actually sign the
log book, but Copel mistakenly thought he had not signed it.

                                                 2
complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at 679; see also

Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than a blanket

assertion, of entitlement to relief. Without some factual allegation in the complaint, it is hard to

see how a claimant could satisfy the requirement of providing not only ‘fair notice’ of the nature

of the claim, but also ‘grounds’ on which the claim rests.”).

       “A complaint can be frivolous either factually or legally.” Hill, 630 F.3d at 470 (citing

Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “Any complaint that is legally frivolous would

ipso facto fail to state a claim upon which relief can be granted.” Id. (citing Neitzke, 490 U.S. at

328-29).

               Whether a complaint is factually frivolous under §§ 1915A(b)(1) and
       1915(e)(2)(B)(i) is a separate issue from whether it fails to state a claim for relief.
       Statutes allowing a complaint to be dismissed as frivolous give judges not only the
       authority to dismiss a claim based on an indisputably meritless legal theory, but
       also the unusual power to pierce the veil of the complaint=s factual allegations and
       dismiss those claims whose factual contentions are clearly baseless. Unlike a
       dismissal for failure to state a claim, where a judge must accept all factual
       allegations as true, a judge does not have to accept Afantastic or delusional@ factual
       allegations as true in prisoner complaints that are reviewed for frivolousness.

Id. at 471 (citations and internal quotation marks omitted).

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))); Payne v.



                                                 3
Sec’y of Treas., 73 F. App’x 836, 837 (6th Cir. 2003) (affirming sua sponte dismissal of complaint

pursuant to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court nor the district court is required

to create Payne=s claim for her”); cf. Pliler v. Ford, 542 U.S. 225, 231 (2004) (“District judges

have no obligation to act as counsel or paralegal to pro se litigants.”); Young Bok Song v. Gipson,

423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e decline to affirmatively require courts to ferret out

the strongest cause of action on behalf of pro se litigants. Not only would that duty be overly

burdensome, it would transform the courts from neutral arbiters of disputes into advocates for a

particular party. While courts are properly charged with protecting the rights of all who come

before it, that responsibility does not encompass advising litigants as to what legal theories they

should pursue.”).

        Marable’s complaint presumably is filed pursuant to 42 U.S.C. § 1983, which provides:

                Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory or the District of Columbia, subjects, or
        causes to be subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to the party injured in an action
        at law, suit in equity, or other proper proceeding for redress, except that in any
        action brought against a judicial officer for an act or omission taken in such officer=s
        judicial capacity, injunctive relief shall not be granted unless a declaratory decree
        was violated or declaratory relief was unavailable. For the purposes of this section,
        any Act of Congress applicable exclusively to the District of Columbia shall be
        considered to be a statute of the District of Columbia.

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

        Marable’s claims against the GCCC and any claims he may be asserting against Defendant

Copel in his official capacity are construed as claims against Gibson County. When a § 1983 claim

is made against a municipality or county, the court must analyze two distinct issues: (1) whether



                                                   4
the plaintiff’s harm was caused by a constitutional violation; and (2) if so, whether the municipality

or county is responsible for that violation. Collins v. City of Harker Heights, Tex., 503 U.S. 115,

120 (1992). The second issue is dispositive of Marable’s claims against Gibson County.

       A local government “cannot be held liable solely because it employs a tortfeasorCor, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 691 (1978); see also Searcy v. City of Dayton, 38

F.3d 282, 286 (6th Cir. 1994); Berry v. City of Detroit, 25 F.3d 1342, 1345 (6th Cir. 1994). A

municipality cannot be held responsible for a constitutional deprivation unless there is a direct

causal link between a municipal policy or custom and the alleged constitutional deprivation.

Monell, 436 U.S. at 691-92; Deaton v. Montgomery Cnty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993).

To demonstrate municipal liability, a plaintiff “must (1) identify the municipal policy or custom,

(2) connect the policy to the municipality, and (3) show that his particular injury was incurred due

to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v.

Memphis Police Dep=t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is

designed ‘to distinguish acts of the municipality from acts of employees of the municipality, and

thereby make clear that municipal liability is limited to action for which the municipality is actually

responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v.

Cincinnati, 475 U.S. 469, 479-80 (1986)). The complaint does not allege that Marable suffered

any injury arising from an unconstitutional policy or custom of Gibson County.

       Marable’s allegation that his placement in the lock-up pod was “unfair” is insufficient to

state a due process claim. A Fourteenth Amendment procedural due process claim depends upon

the existence of a constitutionally cognizable liberty or property interest with which the state has




                                                  5
interfered. Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989); Pusey v. City of

Youngstown, 11 F.3d 652, 656 (6th Cir. 1993).

        Prison disciplinary procedures do not give rise to a protected liberty interest unless the

restrictions imposed constitute an “atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). Confinement

to punitive segregation, the loss of package privileges, fines, and restitution do not constitute an

atypical and significant hardship in the context of prison life. See Freeman v. Rideout, 808 F.2d

949, 951 (2d Cir. 1986). Marable does not allege that his confinement in lock-up resulted in the

loss of any sentence credits or lasted for a significant period of time. See Sarmiento v. Hemingway,

93 F. App’x 65, 66 (6th Cir. 2004) (“Generally, unless placement in disciplinary confinement is

accompanied by a withdrawal of good time credits or is for a significant period of time that presents

an unusual hardship on the inmate, no interest to remain free of disciplinary confinement will be

found in the case.”)

        Marable also alleges that he was harassed by Defendant Copel. However, he does not

include any facts describing the alleged harassment or the context in which it occurred. Therefore,

this allegation also fails to state a claim.

        Marable’s allegation that Copel grabbed him by the arm and shoved him into the cell is

construed as a claim of excessive force. However, Marable does not allege that he suffered any

actual injury as a result of being shoved into the cell. Whether Marable is a pre-trial detainee

whose protection against excessive force is based on the Fourteenth Amendment or a convicted

prisoner whose protection stems from the Eighth Amendment, the extent of injury is a factor in

determining whether the force used was excessive. Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473 (2015) (Fourteenth Amendment); Wilkins v. Gaddy, 559 U.S. 34, 37-38 (2010) (Eighth



                                                 6
Amendment); Hudson v. McMillian, 503 U.S. 1, 9-10 (1992) (“The Eighth Amendment’s

prohibition of ‘cruel and unusual’ punishments necessarily excludes from constitutional

recognition de minimis uses of physical force, provided that the use of force is not of a sort

repugnant to the conscience of mankind.” (citations and internal quotation marks omitted)).

       In any event, Marable’s failure to allege that he suffered any physical injury requires

dismissal of all of his claims pursuant to 42 U.S.C. § 1997e(e), which provides that “[n]o Federal

civil action may be brought by a prisoner . . . while in custody without a prior showing of physical

injury or the commission of a sexual act.”

       For all of the foregoing reasons, the complaint is subject to dismissal in its entirety.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Gonzalez-Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001)

(“This does not mean, of course, that every sua sponte dismissal entered without prior notice to

the plaintiff automatically must be reversed. If it is crystal clear that . . . amending the complaint

would be futile, then a sua sponte dismissal may stand.”); Curley v. Perry, 246 F.3d 1278, 1284

(10th Cir. 2001) (“We agree with the majority view that sua sponte dismissal of a meritless

complaint that cannot be salvaged by amendment comports with due process and does not infringe

the right of access to the courts.”). In this case, the Court concludes that leave to amend is not

warranted.




                                                  7
       In conclusion, the Court DISMISSES Marable’s complaint for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave

to amend is DENIED.

       Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal by

Marable in this case would be taken in good faith. The good faith standard is an objective one.

Coppedge v. United States, 369 U.S. 438, 445 (1962). The test for whether an appeal is taken in

good faith is whether the litigant seeks appellate review of any issue that is not frivolous. Id. It

would be inconsistent for a district court to determine that a complaint should be dismissed prior

to service on the Defendants, but has sufficient merit to support an appeal in forma pauperis. See

Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir. 1983). The same considerations that lead

the Court to dismiss this case for failure to state a claim also compel the conclusion that an appeal

would not be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28 U.S.C. §1915(a)(3),

that any appeal in this matter by Marable would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if Marable

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment

procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir.

1997), partially overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets out

specific procedures for implementing the PLRA, §§ 1915(a)-(b). Therefore, Marable is instructed

that if he wishes to take advantage of the installment procedures for paying the appellate filing fee,

he must comply with the procedures set out in the PLRA and McGore by filing an updated in

forma pauperis affidavit and a current, certified copy of his inmate trust account for the six months

immediately preceding the filing of the notice of appeal.



                                                  8
       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Marable, this is the first

dismissal of one of his cases as frivolous or for failure to state a claim. This “strike” shall take

effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                 9
